To enable the plaintiff to maintain her action, no tender of the spurious stones was necessary. They came to her possession by the defendant's consent, and she was under no obligation to return them until they were demanded. The delivery of the false stones was, in substance, a refusal to deliver the genuine ones. But to avoid further controversy, the plaintiff may deposit them with the clerk for delivery to the defendant when she calls for them. When this deposit is made, there will be
Judgment for the plaintiff.
BLODGETT, J., did not sit: the others concurred.